Title: From Alexander Hamilton to Aaron Ogden, 9 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Sepr. 9th. 1799
          
          I have considered the terms offered by the owners of the land on Green brook, and they appear to me to be extremely high. I should suppose that sixty dollars pr. Acre would be a reasonable consideration for the fee simple. It is my wish therefore that you would look out for other situations, and endeavour to obtain more moderate terms. Unless land can be at had at a cheaper rate, it will be necessary to fix upon Carlisle where there are provisions which, with the aid of three or four thousand dollars, will be sufficient for the accommodation of three regiments.
          I send you the following extract from a letter of the Secretary of War on the subject of Carlisle. You may use it, if you think proper, for the purpose of bringing the owners if found to reasonable terms. “Inclosed you have a copy of Col. Mentges’ — report stating that the buildings contemplated can be fitted to quarter nineteen hundred men, including their officers, at the estimated expence of dollars 3.813 52/100; that oak can be procured at two dollars, hickory at two and one half Dollars pr. cord, and straw at four shillings for one dozen bundles. It is left with you, from a mature consideration of circumstances, and combing those which are oeconomical as well as military to determine between the neighborhood of Brunswic in Jersey, and Carlisle in Pennsylvania for the Winter quarters for three of the new raised regiments, and having determined, to take necessary and proper measures, to provide for the troops, comfortable accommodations.”
          I am not inclined to adopt the proposal of a valuation, as in all cases of that kind between the govt and individuals which have fallen under my observation the terms fixed upon have extreme — been very high and unreasonable—
          With great considn I am Sir
          Ogden—
        